Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 1 of 20 PageID #: 2224




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  DIEGO RIGOBERTO MANZANARES,
  ROBERTO MACIAS LOPEZ, and DIEGO
  ORDONEZ VASQUEZ,                                                  MEMORANDUM & ORDER
                                                                    17-CV-5001 (MKB) (RML)
                                      Plaintiffs,

                             v.

  YOUR FAVORITE AUTO REPAIR &
  DIAGNOSTIC CENTER, INC., BAY PARKWAY
  SUPER CLEAN CAR WASH INC., AUTO
  MAINTENANCE SALES & SERVICE CAR
  WASHING & DETAILING, INC., and ANTHONY
  BOUMOUSSA,

                                      Defendants.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Plaintiffs Diego Rigoberto Manzanares, Roberto Macias Lopez, and Diego Ordonez

  Vasquez commenced the above-captioned action against Defendants Your Favorite Auto Repair

  & Diagnostic Center, Inc. (“YFAR”), Bay Parkway Super Clean Car Wash Inc., Auto

  Maintenance Sales & Service Car Washing & Detailing, Inc. (“AMS”), and Anthony Boumoussa

  on August 29, 2017, alleging violations of the Fair Labor Standards Act, § 29 U.S.C. 201 et seq.,

  (the “FLSA”) and New York Labor Law §§ 19, 650 et seq. (“NYLL”). (Compl. 1, 13, Docket

  Entry No. 1.) After Defendants failed to answer or otherwise respond to the Complaint, the

  Clerk of Court entered default against Defendants on January 8, 2018. (Clerk’s Entry of Default,

  Docket Entry No. 12.) On March 26, 2018, Plaintiffs moved for a default judgment. (Pls.’ Mot.

  for Default J., Docket Entry No. 20.) By Order dated April 10, 2018, the Court referred

  Plaintiffs’ motion to Magistrate Judge Robert M. Levy for a report and recommendation. (Order
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 2 of 20 PageID #: 2225




  dated Apr. 10, 2018.) By report and recommendation dated November 7, 2018, Judge Levy

  recommended that the Court grant Plaintiffs’ motion for a default judgment as to Defendants

  YFAR, AMS, and Boumoussa and deny the motion as to Defendant Bay Parkway Super Clean

  Car Wash Inc. (the “Default J. R&R”). (Default J. R&R, Docket Entry No. 27.) By

  Memorandum and Order dated December 12, 2018 (the “Dec. 2018 Decision”), the Court

  adopted the Default J. R&R, granted the motion for default judgment against YFAR, AMS, and

  Boumoussa (collectively the “Default Defendants”) and denied the motion as to Bay Parkway

  Super Clean Car Wash Inc. (Dec. 2018 Decision, Docket Entry No. 28.)

         On May 20, 2019, Default Defendants moved to vacate the entry of default judgment,

  (Defs.’ Mot. to Vacate Default J. (“Default Defs.’ Mot.”), Docket Entry No. 44), which the Court

  referred to Judge Levy for a report and recommendation, (Order dated Oct. 23, 2019). By report

  and recommendation dated July 2, 2020 (the “R&R”), Judge Levy recommended that the Court

  deny Default Defendants’ motion to vacate the entry of default judgment. (R&R, Docket Entry

  No. 52.) Default Defendants object to the R&R, arguing that their motion to vacate the default

  judgment should be granted because their default was not willful, they had a meritorious defense,

  and Plaintiffs would not be prejudiced by vacating the default judgment. (Defs.’ Obj. to R&R

  (“Default Defs.’ Obj.”), Docket Entry No. 53.) For the reasons set forth below, the Court adopts

  the R&R and denies the Default Defendants motion to vacate judgment.

    I.   Background

         The Court assumes familiarity with the underlying facts as detailed in the R&R and

  provides only a summary of the pertinent facts.




                                                    2
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 3 of 20 PageID #: 2226




            a.   Procedural history

         On August 29, 2017, Plaintiffs commenced this FLSA action against YFAR, Bay

  Parkway Super Clean Car Wash Inc., AMS, and Boumoussa alleging violations of the FLSA and

  NYLL. (Compl.) After Defendants failed to answer or otherwise respond to the Complaint,

  Plaintiffs requested a certificate of default. (Pls.’ Request for Certificate of Default, Docket

  Entry Nos. 10–11.) On January 8, 2018, the Clerk of Court made an entry of default against

  Defendants. (Clerk’s Entry of Default.)

         On March 26, 2018, Plaintiffs moved for a default judgment. (Pls.’ Mot. for Default J.)

  By Order dated April 10, 2018, the Court referred Plaintiffs’ motion to Judge Levy for a report

  and recommendation. (Order dated Apr. 10, 2018.) Judge Levy held an inquest hearing

  regarding Plaintiffs’ motion in order to assess damages. (Order dated Apr. 23, 2018; Min. Entry

  dated June 22, 2018.) In the Default J. R&R, Judge Levy recommended that Plaintiffs’ motion

  for a default judgment be granted as to Default Defendants and denied as to Bay Parkway Super

  Clean Car Wash Inc. (Default J. R&R 1.) With respect to damages, Judge Levy recommended:

  that Manzanares be awarded $68,680.08, consisting of $30,590.04 in unpaid overtime

  compensation, $30,590.04 in liquidated damages, $2,500 in statutory penalties for wage notice

  violations, and $5,000 in statutory penalties for wage statement violations, as well as

  prejudgment interest accruing from May 14, 2014 to the date of the entry of judgment, (id. at

  25); that Vasquez be awarded $44,828.68, consisting of $19,914.34 in unpaid overtime

  compensation, $19,914.34 in liquidated damages, and $5,000 in statutory penalties for wage

  statement violations, as well as prejudgment interest accruing from May 14, 2014 to the date of

  the entry of judgment, (id. at 25–26); that Lopez be awarded $54,152.68, consisting of

  $22,731.34 in unpaid overtime and minimum wage compensation, $595 in unpaid spread of




                                                    3
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 4 of 20 PageID #: 2227




  hours wages, $23,326.34 in liquidated damages, $2,500 in statutory penalties for wage notice

  violations, and $5,000 in statutory penalties for wage statement violations, as well as

  prejudgment interest accruing from September 21, 2014 to the date of the entry of judgment, (id.

  at 26); and that each plaintiff be awarded post-judgment interest, (id.)

         By Memorandum and Order dated December 12, 2018, the Court adopted the Default J.

  R&R, entering a default judgment against the Default Defendants and denying a default

  judgment as to Bay Parkway Super Clean Car Wash Inc. (Dec. 2018 Decision.) On December

  12, 2018, the Clerk of Court entered a judgment awarding Manzanares $81,294.50, Vasquez

  $53,070.11, and Lopez $63,024.93, plus post-judgment interest pursuant to 28 U.S.C § 1961(a).

  (Clerk’s J., Docket Entry No. 29.)

         On December 17, 2018, Default Defendants’ counsel appeared and notified Plaintiffs and

  the Court of Default Defendants’ intent to move to vacate the default. (Notice of Appearance,

  Docket Entry No. 30; Defs.’ Mot. for Pre-Mot. Conference, Docket Entry No. 31.) After both

  sides requested and received extensions of time, Default Defendants filed their fully briefed

  motion on May 20, 2019. (Default Defs.’ Mot.) In their motion to vacate the default judgment,

  Default Defendants argued that their default was not willful because they were never served with

  the summons and Complaint, that they can sufficiently state a meritorious defense because

  Plaintiffs were service advisors exempt from the FLSA’s overtime-pay requirement, and that

  Plaintiffs would not be prejudiced by vacating the default judgment. (Defs.’ Mem. in Supp. of

  Defs.’ Mot. to Vacate Default J. (“Default Defs.’ Mem.”), 6, 10–13, Docket Entry No. 44-3.)

            b.   Report and recommendation

         On October 23, 2019, the Court referred the motion to Magistrate Judge Levy for a report

  and recommendation. (Order dated Oct. 23, 2019.) Judge Levy held a hearing regarding Default




                                                   4
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 5 of 20 PageID #: 2228




  Defendants’ motion on February 20, 2019 and February 25, 2019. (Min. Entry dated Feb. 20,

  2020, Docket Entry No. 48; Min. Entry dated Feb. 25, 2020, Docket Entry No. 50.) By report

  and recommendation dated July 2, 2020, Judge Levy recommended that Default Defendants’

  motion to vacate the default judgment against them be denied. (R&R.)

         In the R&R, Judge Levy considered whether Default Defendants satisfied the three

  factors that guide a court’s decision, in its discretion, as to whether to vacate a default judgment:

  “(1) whether the default was willful, (2) whether defendant demonstrates the existence of a

  meritorious defense, and (3) whether, and to what extent, vacating the default will cause the

  nondefaulting party prejudice.” (Id. at 3 (quoting S.E.C. v. McNulty, 137 F.3d 732, 738 (2d Cir.

  1998)).) Because two of the three factors weighed against vacating the default, Judge Levy

  recommended that the motion to vacate be denied.

         Judge Levy found that Default Defendants’ default was willful because the corporate

  Defendants YFAR and AMS (collectively the “Corporate Defendants”) were properly served

  when a copy of the summons and Complaint was delivered to the New York Secretary of State

  and individual defendant Boumoussa “was properly served with the pleadings via copies left

  with a person of suitable age and discretion at his place of business, followed by a copy mailed

  to his business address” pursuant to the service rules of New York State and in accordance with

  Rule 4 of the Federal Rules of Civil Procedure. (Id. at 5–6.) Judge Levy found that

  Boumoussa’s “less than credible testimony was insufficient to overcome [P]laintiffs’ highly

  reliable evidence that [Default] Defendants were served with the [C]omplaint and did receive

  notice of this matter.” (Id. at 8.) With respect to the meritorious defense factor, Judge Levy

  found that while Default Defendants’ asserted defense — the mechanics exemption to the

  FLSA’s overtime requirement set forth in Encino Motorcars, LLC v. Navarro, --- U.S. ---, 138 S.




                                                    5
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 6 of 20 PageID #: 2229




  Ct. 1134 (2018) — is not applicable because Default Defendants do not operate a dealership,

  Default Defendants nevertheless “met the low threshold necessary to satisfy this factor.”1 (Id. at

  9–10.) Judge Levy found that the third factor regarding prejudice to Plaintiffs was satisfied

  because of the “considerable” time and money expended in bringing this action and because “the

  passage of time makes it likely that evidence will be more difficult to locate now.” (Id. at 11.)

              c.   Defendants’ objections to the R&R

          Default Defendants object to the R&R in its entirety, arguing that their motion to vacate

  the default judgment should be granted because their default was not willful, they had a

  meritorious defense, and Plaintiffs would not be prejudiced by vacating the default judgment.

  (Default Defs.’ Obj.) In support, Default Defendants assert that their default was “inadvertent

  rather than deliberate or done in bad faith” and therefore was not willful. (Id. at 6–7.) Default

  Defendants also argue that given that Judge Levy “correctly determined that [Default]

  Defendants met the threshold necessary to satisfy” the meritorious defense prong, the Court

  “must not deny a motion to vacate a default judgment,” (id. at 8), because there is a “strong

  preference for courts in the Second Circuit to resolve disputes on the merits,” (id. at 4). Lastly,

  Default Defendants argue that Plaintiffs would not be prejudiced by vacating the default because

  “Plaintiffs do not establish that Defendants’ conduct would result in a loss of evidence, increase

  the difficulty of discovery, or increase the risk of fraud or collusion.” (Id. at 9.)

          Plaintiffs opposed Default Defendants’ objections, arguing that the R&R properly

  concluded that Default Defendants willfully defaulted, that Plaintiffs will be prejudiced by




          1
            Judge Levy emphasized that Default Defendants’ showing of a meritorious defense was
  marginal because “they have not submitted their financial record books or tax records to support
  their payroll evidence, and [P]laintiffs contest the accuracy of the time cards.” (Report and
  recommendation dated July 2, 2020 (“R&R”), Docket Entry No. 52.)


                                                     6
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 7 of 20 PageID #: 2230




  vacating the default judgment, and that Default Defendants potential meritorious defense could

  not overcome their failure on the other two factors. (Pls.’ Opp’n to Defs.’ Obj. to R&R (“Pls.’

  Opp’n”), Docket Entry No. 55.)

    II. Discussion

             a.   Standard of review

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

  or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

  28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

  recommendation, the district court reviews de novo the parts of the report and recommendation

  to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

  2015). The district court may adopt those portions of the recommended ruling to which no

  timely objections have been made, provided no clear error is apparent from the face of the

  record. See John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

  (E.D.N.Y. Nov. 24, 2015) (applying clear error when no objections to the magistrate judge’s

  report and recommendation were filed). The clear error standard also applies when a party

  makes only conclusory or general objections. Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and

  file specific written objections to the [magistrate judge’s] proposed findings and

  recommendations.”); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018)

  (“Merely referring the court to previously filed papers or arguments does not constitute an

  adequate objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc.,

  313 F.3d 758, 766 (2d Cir. 2002))); Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

  (holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

  court”).




                                                    7
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 8 of 20 PageID #: 2231




          Whether clear error review or de novo review applies when an objecting party reiterates

  the arguments made to the magistrate judge is unclear. The Second Circuit has suggested and

  district courts within the Second Circuit, including this Court, have stated that if a party’s

  objection to a magistrate judge’s report and recommendation repeats arguments already

  presented to and considered by the magistrate judge, then the objection need only be reviewed

  for clear error. See, e.g., Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)

  (“Merely referring the court to previously filed papers or arguments does not constitute an

  adequate objection under either Fed. R. Civ. P. 72(b) . . . .”); Best v. Barbarotta, No. 12-CV-

  6142, 2019 WL 3886618, at *2 (E.D.N.Y. Aug. 19, 2019) (“If a party ‘makes only conclusory or

  general objections, or simply reiterates his original arguments, the [c]ourt reviews the [R&R]

  only for clear error.’” (quoting Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008)),

  appeal dismissed, No. 19-3405, 2020 WL 1907540 (2d Cir. Mar. 5, 2020); Williams v. Town of

  Hempstead, No. 16-CV-1992, 2019 WL 1403114, at *4 (E.D.N.Y. Mar. 28, 2019) (“[T]he

  [c]ourt finds that this objection is proper as it points out the specific portions of the [report and

  recommendation] objected to and does not ‘make[] only conclusory or general objections, or

  simply reiterate[] his original arguments[.]’” (first, second, fourth, and fifth alterations in

  original) (quoting Pall Corp., 249 F.R.D. at 51)); Lever v. Lyons, No. 16-CV-5130, 2018 WL

  1089328, at *4 (E.D.N.Y. Feb. 26, 2018) (citing Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d

  183, 187 (E.D.N.Y. 2015); Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d 183, 187 (E.D.N.Y.

  2015) (applying clear error review because defendants’ objections to the report and

  recommendation “merely recite the same arguments presented to [the magistrate judge]”

  (quoting Praileau v. Cnty. of Schenectady, No. 09-CV-0924, 2010 WL 3761902, at *1

  (N.D.N.Y. Sept. 20, 2010))); Rahman v. Fischer, No. 10-CV-1496, 2014 WL 688980, at *1




                                                     8
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 9 of 20 PageID #: 2232




  (N.D.N.Y. Feb. 20, 2014) (“If no objections are made, or if an objection is general, conclusory,

  perfunctory, or a mere reiteration of an argument made to the magistrate judge, a district court

  need review that aspect of a report-recommendation only for clear error.” (citations omitted));

  Time Square Foods Imports LLC v. Philbin, No. 12-CV-9101, 2014 WL 521242, at *2 (S.D.N.Y.

  Feb. 10, 2014) (holding clearly erroneous standard applies when party reiterates arguments made

  to the magistrate judge).

          However, the Second Circuit has recently stated that it is “skeptical” that the clear error

  standard would be appropriate when the objection is based on a previously asserted argument.

  See Moss v. Colvin, 845 F.3d 516, 520 n.2 (2d Cir. 2017) (“[W]e are skeptical that clear error

  review would be appropriate in this instance, where arguably ‘the only way for [the plaintiff] to

  raise . . . arguments [on that point] [was] to reiterate them.’” (third and fourth alterations in

  original) (first quoting Watson v. Geithner, No. 11-CV-9527, 2013 WL 5441748 (S.D.N.Y. Sept.

  27, 2013); and then citing 28 U.S.C. § 636(b)(1))); CIT Bank, N.A. v. Schiffman, No. 16-CV-

  5772, 2018 WL 4804644 (E.D.N.Y. Oct. 3, 2018) (“On the other hand, the Second Circuit . . .

  has suggested that a clear error review may not be appropriate ‘where arguably the only way for

  a party to raise . . . arguments is to reiterate them’” (quoting Moss, 845 F.3d at 520 n.2)).

            b.    The Court conducts de novo review

          Default Defendants argue that de novo review is warranted pursuant to 28 U.S.C.

  § 636(b)(1)(B) because they object to the R&R. (See Default Defs.’ Obj. 1.)

          Plaintiffs argue that the applicable standard of review depends on the “nature of the

  [m]agistrate’s findings and the objecting party’s objections.” (Pls.’ Opp’n 3.) Plaintiffs contend

  that while de novo review is typically warranted when a party objects to a report and

  recommendation, clear error review applies when a party’s objections “simply reiterate the




                                                     9
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 10 of 20 PageID #: 2233




   original arguments.” (Id. (quoting Pizarro v. Gomprecht, No. 10-CV-4803, 2013 WL 990997, at

   *2 (E.D.N.Y. Mar. 13, 2013)).) Plaintiffs also argue that because “[Default] Defendants’

   arguments . . . simply repackage or repeat [Default] Defendants’ very same arguments in their

   underlying motion to vacate the default judgment against them,” the Court should apply clear

   error review. (Id. at 4.)

          Default Defendants’ objections repeat the arguments made to Judge Levy — that their

   default was not willful because they were unaware of the instant action against them, that they

   have a meritorious defense under Encino Motorcars, and that Plaintiffs would not be prejudiced

   by vacating the default. (Compare Default Defs.’ Obj., with Default Defs.’ Mem.) Given the

   ambiguity as to which standard applies, the Court conducts de novo review out of an abundance

   of caution.

              c.   The Court denies Default Defendants’ motion

          Defendants object to the R&R, arguing that the R&R “erroneously recommended that the

   motion to vacate the default judgment against [Default] Defendants be denied.” (Default Defs.’

   Obj. 6.) Upon review, the Court finds that there is no reason to disturb Judge Levy’s

   recommendations.

                      i.   Default Defendants’ willfulness

          Default Defendants object to Judge Levy’s finding that, because they were properly

   served pursuant to the service rules of New York State in accordance with Rule 4 of the Federal

   Rules of Civil Procedure, their default was willful. (Id. at 6.) Default Defendants argue that

   “[w]illfullness . . . requires more than negligence or carelessness, and courts must only find a

   default willful where a party’s conduct is ‘egregious’ or ‘not satisfactorily explained.’” (Id.

   (quoting McNulty, 137 F.3d at 738).) Default Defendants further assert that their default was




                                                    10
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 11 of 20 PageID #: 2234




   “inadvertent rather than deliberate or done in bad faith” because Boumoussa did not “receive

   notice of the pleading, nor did [Default Defendants] receive the pleading from the employee”

   who was allegedly served, who Default Defendants allege “is unknown to this day.” (Id.)

   Although not specified in their objections to the R&R, Default Defendants also argued before

   Judge Levy that they did not receive the service effected on the New York Secretary of State

   because the service on YFAR and Bay Parkway Super Clean Car Wash Inc. was returned to the

   Secretary of State as “Attempted Unknown.” (Defs.’ Reply in. Supp. Defs.’ Obj. (“Default

   Defs.’ Reply”) 3, Docket Entry No. 44-3.) Default Defendants argue that their situation is unlike

   that in New York v. Green, 420 F.3d 99 (2d Cir. 2005), in which “[t]he conduct was so

   egregious[] that the court determined that that the defendant’s failure to file an answer was ‘part

   of an overall plan to delay the proceedings.’” (Id. (quoting Green, 420 F.3d at 108).)

          A default is considered willful when the defendant fails to answer a complaint without

   explanation or justification. See S.E.C. v. McNulty, 137 F.3d 732, 738–39 (2d Cir. 1998); United

   States v. Myers, 236 F. Supp. 3d 702, 707 (E.D.N.Y. 2017); see also Indymac Bank v. Nat’l

   Settlement Agency, Inc., No. 07-CV-6865, 2007 WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007)

   (finding that failure to respond to both the complaint and a motion for a default judgment

   demonstrates willful conduct). A defendant’s default is willful when the party was properly

   served with a summons and complaint and failed to answer or otherwise respond. See Double

   Green Produce, Inc. v. Forum Supermarket Inc., 387 F. Supp. 3d 260, 266 (E.D.N.Y. 2019)

   (finding default willful when the defendant was properly served with a summons and complaint

   which were both left with an authorized agent in the Office of the Secretary of State of the State

   of New York and when the other defendant was properly served at both of his addresses); Sola

   Franchise Corp. v. Solo Salon Studios Inc., No. 14-CV-946, 2015 WL 1299259, at *6 (E.D.N.Y.




                                                   11
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 12 of 20 PageID #: 2235




   Feb. 9, 2015), report and recommendation adopted, No. 14-CV-946, 2015 WL 1299259

   (E.D.N.Y. Mar. 23, 2015) (“Defendant has not responded to [the] [p]laintiffs’ motion for [a]

   default judgment, has not appeared in this action, and has not communicated with the [c]ourt in

   any way. Accordingly, [d]efendant’s failure to answer the [c]omplaint and to respond to the

   instant motion is sufficient to establish willfulness.”). While “a determination that the defendant

   acted in bad faith would support a finding of ‘willfulness,’ it is sufficient that the defendant

   defaulted deliberately.” Gucci Am. Inc., v. Gold Ctr. Jewelry, 158 F.3d 631, 635 (2d Cir. 1998)

   (holding that bad faith is not a necessary predicate to find that a defendant acted willfully).2

          As Judge Levy noted in the R&R, service of process in a federal action is governed by

   Rule 4 of the Federal Rules of Civil Procedure. Pursuant to Rule 4(e), service on an individual is

   allowed by “following state law for serving a summons in an action brought in courts of general

   jurisdiction in the state where the district court is located or where service is made,” Fed. R. Civ.

   P. 4(e)(1), or by leaving a copy of the summons and the complaint “at the individual’s dwelling

   or usual place of abode with someone of suitable age and discretion who resides there,” Fed. R.

   Civ. P. 4(e)(2)(B). Under New York Civil Practice Law and Rules, a party may be served via

   personal service or by a combination of delivery of the summons “within the state to a person of




          2
              Default Defendants suggest, relying on the Second Circuit’s discussion of “willfulness”
   in American Alliance Ins. Co. v. Eagle Ins. Co, 92 F.3d 57 (2d Cir. 1996), that bad faith is a
   prerequisite for a finding of willfulness. (Default Defs.’ Obj. 6–7.) However, the Second Circuit
   did not make such a proclamation in American Alliance. While the Second Circuit did
   acknowledge that it has “implied that it will look for bad faith, or at least something more than
   mere negligence, before rejecting a claim of excusable neglect based on an attorney’s or
   litigant’s error,” it maintained that the central inquiry of the willfulness prong is to distinguish
   excusable and inexcusable neglect. Id. at 61. In Gucci America Inc, v. Gold Center Jewelry, the
   Second Circuit reiterated its view that bad faith is not a prerequisite for willfulness, stating that
   “the analysis in American Alliance did not intend to suggest that a finding of bad faith is a
   necessary predicate to concluding that a defendant acted ‘willfully’ for the purposes of Rule
   60(b)(1).” 158 F.3d 631, 634–35 (2d Cir. 1998).


                                                    12
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 13 of 20 PageID #: 2236




   suitable age and discretion at the[ir] actual place of business” and mail of the summons to the

   last known residence or place of business of the person to be served. N.Y. C.P.L.R. § 308(2).

   Service on a corporation can be effected by delivering a copy of the summons and the complaint

   to an “officer, director, managing or general agent, or cashier or assistant cashier or any other

   agent authorized by appointment or by law to receive service of process,” N.Y. C.P.L.R. §

   311(a)(1), or by properly serving the New York Secretary of State if the corporation is registered

   to do business in New York. N.Y. Bus. Corp. L. § 306(b)(1).

          The record before the Court conclusively establishes that Default Defendants willfully

   defaulted because both the corporate and individual defendants were properly served. See

   Double Green Produce, Inc., 387 F. Supp. 3d at 266 (finding willfulness when party did not

   respond to properly served complaint); Bds. of Trs. v. Frank Torrone & Sons, Inc., No. 12-CV-

   3363, 2014 WL 674098, at *4 (E.D.N.Y. Feb. 3, 2014) (finding that the defendants’ failure to

   answer or respond in any way to a properly served complaint demonstrated willfulness); J & J

   Sports Prods., Inc. v. Vergara, No. 19-CV-2382, 2020 WL 1034393, at *7 (E.D.N.Y. Feb. 6,

   2020), report and recommendation adopted sub nom. J&J Sports Prods. Inc. v. Vergara, No. 19-

   CV-2382, 2020 WL 1031756 (E.D.N.Y. Mar. 3, 2020) (finding willfulness when the defendant

   failed to respond to proper service through the New York Secretary of State and failed to respond

   to plaintiff’s default judgment motion). The Corporate Defendants were properly served because

   a summons and Complaint was left with an authorized agent in the office of the New York

   Secretary of State. (See Affs. of Service Through Secretary of State, Docket Entry Nos. 6, 8.)

   Although Default Defendants argue that the New York Secretary of State affidavits of service

   indicate that the mailing to YFAR was returned by the U.S. Postal Service as undeliverable,

   Default Defendants’ evidence does not indicate a problem with AMS’ service. (See N.Y.




                                                    13
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 14 of 20 PageID #: 2237




   Secretary of State Certificate of Service 681, 683, annexed to Default Defs.’ Mem., Docket Entry

   No. 44-1 (noting that the mailing/return receipt as to AMS was never returned as being

   deliverable or undeliverable unlike the mailing/return receipt as to YFAR which indicated it was

   returned as undeliverable and marked “Attempted Unknown”).)3 While some courts have found

   that failure to receive process served on the Secretary of State pursuant to section 306 of the New

   York Business Corporation Law indicates a lack of willfulness, these cases often involved

   defendants who did not receive service by any other method or who did not have reason to know

   of the claims against them. Compare Courchevel 1850 LLC v. Espinosa, No. 17-CV-799, 2018

   WL 3462519, at *4 (S.D.N.Y. July 18, 2018) (“[T]here is nothing in the record to suggest [the

   defendant] knew [the plaintiff] had a claim against it, and deliberately failed to update its address

   [with the New York Secretary of State]. As such, although [the defendant’s] failure may have

   been careless, or even negligent, it was clearly not willful.”), with Swift Spinning Mills v. B&H

   Apparel, 2003 WL 942610, at *1 (S.D.N.Y. Mar. 6, 2003) (finding default willful due to the

   defendant’s failure to update its address because, in part, the defendant was “well aware of the

   issues with [the] plaintiff, and that [the] plaintiff could possibly move to sue,” but still made “no

   effort to notify anyone” of its change of address). In addition, as Judge Levy noted in the R&R,

   by Boumoussa’s admission, because AMS is the only active entity, service on AMS is essentially

   service on YFAR. (See Aff. of Anthony Boumoussa ¶¶ 3–5, annexed to Default Defs.’ Mem.,

   Docket Entry No. 44-1; see also Default Defs.’ Mem. 1 (noting that AMS “is the parent

   company under who’s [sic] name all business is conducted” and that the other two Corporate

   Defendants are “sister companies that exist only in name” and are “located on the same



          3
             Because the attachments to Default Defendants’ memorandum in support of the motion
   to vacate are not consecutively paginated, the Court refers to the page numbers assigned by the
   electronic case filing (“ECF”) system.


                                                    14
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 15 of 20 PageID #: 2238




   premises”).) Regardless, Plaintiffs properly served the New York Secretary of State which is

   what is required to prove willful default of the Corporate Defendants. See Double Green

   Produce, Inc., 387 F. Supp. 3d at 266.

          Individual defendant Boumoussa was also properly served because a person of suitable

   age and discretion at his place of business received process, followed by a mailed copy of the

   summons and Complaint to his business address pursuant to N.Y. C.P.L.R. section 308(2).

   Denise Lewis, the licensed process server who served Boumoussa, testified at the inquest hearing

   about her service of process at Boumoussa’s business address. (See Tr. of Proceedings before

   Judge Levy dated Feb. 25, 2020 (“Feb. 25, 2020 Tr.”), Docket Entry No. 51.) Lewis stated that

   she took a digital photograph, uploaded it to an application on her cellphone that recorded the

   date, time, and location of the photo, and handed the summons and Complaint to a female

   employee inside the office who “said she was authorized” to receive the papers. (Id. at 6:1–7:25;

   Aff. of Service of Denise Lewis, Docket Entry No. 9.) Default Defendants argue that this service

   of process was insufficient because the employee who was served process is, to this day,

   unidentified. (Default Defs.’ Obj. 7.) While some courts have held that service of process to an

   unidentified employee may be insufficient, those cases are distinguishable from the

   circumstances of this case. For example, in Fuentes v. Espinal, the court found the potential for

   insufficient service of process when the description of the “unidentified woman identified by the

   process server” differed materially from the defendant’s description of his sister who was the

   only person who may have been living with him at the time of service. 60 N.Y.S.3d 81, 83

   (App. Div. 2017). In addition, in that case, the sister who was allegedly served may have been

   temporarily living at another address at the time of service. Id. In Ainbinder v. R.C.R.

   Contracting, Inc., the court found that the defendant was not properly served pursuant to




                                                   15
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 16 of 20 PageID #: 2239




   C.P.L.R. 308(2) because service was made to an unidentified woman at the defendant’s former

   place of business. 612 N.Y.S.2d 209, 209 (App. Div. 1994).

          These cases are not analogous to the service provided to Boumoussa. Service was made

   at Boumoussa’s current place of business. (Tr. of Proceedings before Judge Levy dated Feb. 20,

   2020 (“Feb. 20, 2020 Tr.”) 6:1–7:25, Docket Entry No. 49; Aff. of Service of Denise Lewis.) In

   addition, Boumoussa had an additional route of service when he was served the motion for

   default judgment by Plaintiffs’ counsel William Cafaro outside his place of business on May 23,

   2018, and nevertheless failed to respond. (See 2/20/2020 Tr. (testimony by Mr. Cafaro that

   Boumoussa recognized him from another case and that Mr. Cafaro “handed Mr. Boumoussa a

   large binder containing the default submissions and all exhibits, and informed him of the date of

   the inquest hearing in this case”).)4 Even assuming the truth of Boumoussa’s employee Zineb

   Baghdadi’s testimony, who testified that she never received any legal papers regarding this case,

   there were other female employees who worked at the company and may have received the

   papers when served. (See, e.g., Feb. 20, 2020 Tr. 39:19–20 (testimony by Zineb Baghdadi that

   there were at least three other female employees on Boumoussa’s staff).) Furthermore, the

   outcome in Fuentes was that “the Supreme Court should have conducted a hearing to determine



          4
              Boumoussa maintains that he was not present at the date Mr. Cafaro alleges he
   personally served Boumoussa with Default Defendants’ default judgment motion because he was
   at his farm in Delaware County, New York burying his deceased horse. (Tr. of Proceedings
   before Judge Levy dated Feb. 20, 2020 (“Feb. 20, 2020 Tr.”) 87:1–92:13, Docket Entry No. 49.)
   Judge Levy concluded that Boumoussa was “less than credible.” (R&R 8.) The Court does not
   disturb Judge Levy’s credibility determination as Judge Levy held multiple hearings with the
   parties in this case. See Mero v. Prieto, 557 F. Supp. 2d 357, 359 (E.D.N.Y. 2008) (“[T]he
   Second Circuit has . . . held that [a] district judge reviewing the credibility determinations of a
   magistrate may defer to the judgement of the magistrate because of the magistrate’s superior
   ability as the primary factfinder to observe witnesses and their demeanor.” (alterations in
   original) (quoting Spinner v. City of New York, No. CV-01-2715, 2003 U.S. Dist. LEXIS 14854,
   at *28 (E.D.N.Y. Aug. 27, 2003))).



                                                   16
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 17 of 20 PageID #: 2240




   whether the defendant was properly served pursuant to CPLR 308(2),” 60 N.Y.S.3d at 81, which

   Judge Levy did here in the form of the inquest.

          Accordingly, the Court finds that Judge Levy correctly determined that Default

   Defendants’ default was willful.

                    ii.   Default Defendants’ meritorious defense

          Default Defendants object to the weight given to the meritorious defense prong in the

   R&R.5 (Default Defs.’ Obj. 8.) While Default Defendants agree with Judge Levy’s conclusion

   that they made an adequate showing that a court would have some determination to make as to

   their meritorious defense, they argue that “courts must not deny a motion to vacate a default

   judgment unless the default was willful and the party does not have a meritorious defense.” (Id.

   at 8–9.) The Court disagrees.

          While Judge Levy stated in the R&R that “a default judgment should not be vacated if the

   default was willful,” the decision to vacate a default judgment is addressed to the “sound

   discretion of the district court.” McNulty, 137 F.3d at 738; see also Enron Oil Corp. v.

   Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993); Gesualdi v. J.H. Reid, Gen. Contractor, No. 14-CV-

   4212, 2017 WL 752157, at *4 (E.D.N.Y. Feb. 27, 2017) (“[T]he decision to vacate a final

   judgment is within the sound discretion of the [c]ourt.”). However, willfulness alone is a

   sufficient basis to deny vacating the default. See Hernandez v. La Cazuela de Mari Rest., Inc.,



          5
             Plaintiffs argue that the mechanics exemption to the FLSA overtime requirement set
   forth in Encino Motorcars, LLC v. Navarro, --- U.S. ---, 138 S. Ct. 1134 (2018) — is
   inapplicable in the instant case because Default Defendants “are not primarily engaged in the
   sale of vehicles.” (Pls.’ Opp’n 14.) However, as Judge Levy noted in the R&R, Default
   Defendants are only required to make an “adequate showing that the court would have some
   determination to make” as to their meritorious defense. (R&R 10.) The Court therefore need not
   determine whether the mechanics exemption defense would be successful at this stage. See
   Weisel v. Pischel, 197 F.R.D. 231, 239 (E.D.N.Y. 2000) (noting that “[l]ikelihood of success is
   not the measure” of the meritorious defense element).


                                                     17
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 18 of 20 PageID #: 2241




   538 F. Supp. 2d 528, 533–34 (E.D.N.Y. 2007) (“Despite any meritoriousness of an anticipated

   defense, a default judgment should not be vacated if the default was willful (citing Action S.A. v.

   Marc Rich & Co., 951 F.2d 504, 507 (2d Cir.1991))); Finkel v. Hall-Mark Elec. Supplies Corp.,

   No. 07-CV-2376, 2011 WL 2847407, at *3 (E.D.N.Y. July 12, 2011) (“If a default is determined

   to be willful, that fact alone can justify denying a motion to vacate a default judgment”).

          Therefore, the Court finds that Judge Levy correctly provided the appropriate weight to

   Default Defendants’ meritorious defense.

                     iii. Prejudice to Plaintiffs

          Default Defendants object to the finding that vacating the default would prejudice

   Plaintiffs. (Default Defs.’ Obj. 9.) Default Defendants argue that Plaintiffs have “at most

   established that [Default] Defendants’ conduct resulted in delay and some incurred costs,” which

   “is not sufficient to demonstrate that Plaintiffs will be prejudiced.” (Id.) In support, Default

   Defendants assert that the three-year delay since the Complaint was filed did not lead to the loss

   of evidence because “[t]here are employment records available for all Plaintiffs, including

   timesheets and employment agreements.” (Id. at 10.)

          Plaintiffs argue that Judge Levy properly found that they will be prejudiced by vacating

   the default judgment because “there was substantial delay and expense in prosecuting the action

   thus far,” and the “evidence would be more difficult to locate due to [Default] Defendants’

   delay.” (Id. at 14–15.) In addition, Plaintiffs assert that “Defendants have already been found to

   have altered records and to have destroyed their file server in a similar previous case to avoid

   forensic examination.”6 (Id. at 15.) Because Defendants have “this track record,” Plaintiffs



          6
            Plaintiffs’ reference to “a similar previous case” is a reference to Ayala v. Your
   Favorite Auto Repair & Diagnostic Ctr., Inc., No. 14-CV-5269, 2016 WL 5092588 (E.D.N.Y.



                                                    18
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 19 of 20 PageID #: 2242




   argue that vacating the default will further “increase the difficulties in discovery.” (Id.)

           In determining whether to vacate an entry of default, a court must consider “whether[,]

   and to what extent, vacating the default judgment will prejudice the [nondefaulting] party.”

   Green, 420 F.3d at 110. “Some delay is inevitable when a motion to vacate a default judgment is

   granted; thus, ‘delay alone is not a sufficient basis for establishing prejudice.’” Id. (quoting

   Davis v. Musler, 713 F.2d 907, 916 (2d Cir. 1983)). Accordingly, in determining whether a

   plaintiff has suffered prejudice, courts consider “the effect of the delay caused by the defendant’s

   default, such as thwarting plaintiff’s recovery or remedy resulting in the loss of evidence,

   creating increased difficulties of discovery, or providing greater opportunity for fraud and

   collusion.” Swarna v. Al-Awadi, 622 F.3d 123, 142 (2d Cir. 2010) (alterations, citation, and

   internal quotation marks omitted); see also Green, 420 F.3d at 110 (same).

           Plaintiffs will suffer prejudice if the Court vacates the default. While it is true that delay

   alone does not establish prejudice, Plaintiffs have expended time and money in bringing this

   action, making court appearances including testifying at an inquest on damages, and assembling

   evidence in support of a default motion. See 145 Marcus Blvd., Inc. v. F&H Mfg. Corp., No. 04-

   CV-1882, 2007 WL 9724694, at *4 (E.D.N.Y. Mar. 13, 2007) (finding prejudice to nonmoving

   parties when they “expended costs in attempting to expeditiously and diligently bring the case to

   trial . . . , participated in all pre-trial conferences before [the magistrate judge] and . . .

   participated in summary judgment proceedings”). In addition, Plaintiffs’ concerns about

   potential destruction of evidence given that Default Defendants had altered evidence in another

   similar case support a finding of prejudice. See Todtman, Nachamie, Spizz & Johns, P.C. v.




   Sept. 19, 2016). Like the instant matter, Ayala involved allegations of FLSA and New York
   Labor Law violations against Default Defendants.


                                                       19
Case 1:17-cv-05001-MKB-RML Document 56 Filed 11/02/20 Page 20 of 20 PageID #: 2243




   Ashraf, 241 F.R.D. 451, 455 (S.D.N.Y. 2007) (finding that setting aside default may cause

   prejudice to the plaintiff when the defendants had wrongfully diverted money in violation of a

   temporary restraining order and were held in contempt of court), aff’d, 316 F. App’x 51 (2d Cir.

   2009); Carl Marks & Co. v. Union of Soviet Socialist Republics, 665 F. Supp. 323, 332

   (S.D.N.Y. 1987), aff’d, 841 F.2d 26 (2d Cir. 1988) (finding no legitimate concern of destruction

   or loss of evidence when the plaintiffs already collected all the evidence).

          Therefore, the Court concludes that vacating the default against Default Defendants will

   prejudice Plaintiffs.

     III. Conclusion

          For the foregoing reasons, the Court adopts the R&R and denies the motion of YFAR,

   AMS, and Boumoussa to vacate the default judgment against them.

   Dated: November 2, 2020
          Brooklyn, New York


                                                         SO ORDERED:


                                                              s/ MKB
                                                         MARGO K. BRODIE
                                                         United States District Judge




                                                    20
